DETAILED ACTION
Notice to Applicant


1.	The following is a FINAL office action upon examination of application number 15/882,806. Claims 1, 3-6, 8, 14, and 16-22 have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed May 03, 2021, Applicant amended claims 1, 14, and 19, and canceled claim 7. New claims 21 and 22 were presented for examination.

4.	Applicant's amendments to claims 1, 14, and 19 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments


5.	Applicant's arguments filed May 03, 2021, have been fully considered.

6.	Applicant submits that “Claim 1 does not fall within the enumerated abstract groupings specified by the USPTO in the 2019 guidance.” Specifically, Applicant submits that the subject matter of claim 1 is directed to improved database workflow management systems and improved user interfaces. Accordingly, claim 1 is not directed to managing personal behavior or 

	The Examiner respectfully disagrees. In response to Applicant’s argument that “claim 1 does not fall within the enumerated abstract groupings specified by the USPTO in the 2019 guidance,” the Examiner maintains that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” grouping (as set forth in the 2019 PEG) since the claims recite limitations covering managing personal behavior or relationships or interactions between people (task assignment between users). In response to Applicant’s arguments that “claim 1 is not directed to managing personal behavior or relationships or interactions between people at least because the subject matter of claim 1 is not directed to “social activities, teaching, and following rules or instructions,” the Examiner first notes that the claimed invention relates to managing user task assignments. The limitations of claims 1, 14, and 19 “defining a plurality of workflow model tasks, the plurality of workflow model tasks comprising a first user task and a second user task; retrieving one or more tasks of the plurality of workflow model tasks assigned to a first user, the one or more tasks including the first user task; determining an order for completing the one or more tasks including the first user task assigned to the first user; displaying an indication of the one or more tasks including the first user task assigned to the first user in the determined order; assigning the second user task to be subsequent to the first user task; storing the assignment of the second user task, the assignment comprising an identifier of the second user task; Page 3 of 22Docket No.: 054874-296F01US Application No.: 15/882,806receiving an indication that the first user task was completed by the first user; retrieving the identifier of the second user task; indicating to the first user that the second user task is assigned to the  first user; directing the user to the second user task; displaying the one or more tasks including the first user task assigned to the first user in the determined order, and displaying a pending task of the one or more tasks and a future task of the one or more tasks when evaluated 

7.	Applicant submits that “under prong two, claim 1 is integrated into a practical application of database technology.” Specifically, Applicant submits that “the claims in the current application are directed to improvements in the function of computers, at least because they provide improved user interfaces for database workflow systems via more efficient handling of consecutive tasks which also improves processing speed.” [Applicant’s Remarks, 05/03/2021, pages 13 and 15]


It is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps (See, e.g., Specification at paragraph 0083, noting that “Various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which can be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device”), which amounts to using a computer as a tool to perform an abstract idea, and thus insufficient to amount to a practical application.  2019 PEG at page 55.  Similarly, the “at least one memory,” “first user interface,” “database,” “second user interface” and “third user interface” amount to nothing more than generally linking the use of a judicial exception to a particular technological environment, which is also insufficient to amount to a practical application.  2019 PEG at 55.
FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the defining, retrieving, determining, assigning, receiving, retrieving, querying, receiving, generating, generating, and displaying steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. While Applicant submits that “the claims in the current application are directed to improvements in the function of computers, at least because they provide improved user interfaces for database workflow systems via more efficient handling of consecutive tasks which also improves processing speed,” there is no support to show that implementing the claim steps amounts to a technical improvement.
The claim does not require a specialized machine or manufacture, and does not transform an article to a different state. 2019 PEG at 55; BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) ("An abstract idea on 'an Internet computer network' or on a generic computer is still an abstract idea"). The claimed method does not improve the speed or operation efficiency of the computer or the accuracy of computer operations. The claim, as a whole, describes how to generally apply or execute the abstract concept as a computer-implemented method via the “at least one processor.” Therefore, the claims are not integrated into a practical application, but instead are directed to an abstract idea.
See also, MPEP 2106.05(f). See also, 2019 PEG at page 55, noting that “For example, a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, without specifying how” is a mere instruction to apply a judicial exception. Thus, the additional elements do not add significantly more to the abstract idea because they are simply applying the abstract idea without any recitation of details of how to carry out the abstract idea. The Applicant does not point out what limitations amount to a technological improvement, but rather merely make the allegation. The Examiner further asserts that computer operations are not being improved. Merely displaying data telling a second user that the second user task is assigned to the second user and displaying the one or more tasks including the first user task assigned to the first user in the determined order, a pending task of the one or more tasks and a future task of the one or more tasks does not improve the functioning of the computer itself because displaying data had been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. For the reasons above, Applicant’s arguments are not persuasive.

8.	Applicant submits that “The Federal Circuit in Enfish, gave specific guidance that “benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements,” may be determinative that the claims are directed to improvement in existing computer technology and not an abstract idea. May 2016 Guidance, p. 2. The claims in 

	Applicant argues against the §101 rejection by seeking to analogize to Enfish. Specifically, Applicnt submits that “the current application likewise are directed to improvements in the function of computers, specifically to improved user interfaces for database workflow systems that are error-prone as compared to conventional wizard-like user interfaces that are tedious to implement, requiring (re-) doing error handling, compensation handling, asynchronous communication, and auditing all within the UI and outside of the control of the workflow.” In response, Examiner respectfully disagrees. Enfish was directed to a specific improvement in computer capabilities (i.e. self-referential table for a computer database). In contrast, the claims here are not directed to any improvement in computer functionalities/capabilities, but instead are directed to managing user tasks. Applicant attempts to compare the claims of the instant invention to the claims in Enfish, but does not explain how the claimed system and method improve upon the operation of the computer. Here, unlike Enfish, the claims do not provide any device with an improvement in technology or the functioning of the computer, but rather amount to an application of the abstract idea using the ordinary functions of the computer. Applicant’s recited steps are directed to defining a plurality of workflow model tasks, the plurality of workflow model tasks comprising a first user task and a second user task; retrieving one or more tasks of the plurality of workflow model tasks assigned to a first user, the one or more tasks including the first user task; determining an order for completing the one or more tasks including the first user task assigned to the first user; displaying an indication of the one or more tasks including the first user task assigned to the first user in the determined order; assigning the second user task to be subsequent to the first user task; storing the assignment of the second user task, the assignment comprising an identifier of the second user task; Page 3 of 22Docket No.: 054874-296F01US Application No.: 15/882,806receiving an indication that the first user task was completed by the first user; retrieving the identifier of the second user task; indicating to the first user that the second user task is assigned to the  first user; directing the user to the second user task; displaying the one or more tasks including the first user task assigned to the first user in the determined order, and displaying a pending task of the one or more tasks and a future task of the one or more tasks, but such abstract idea steps are implemented using the same generic, general purpose computing environment that would handle data used in performance of the invention no differently than would it handle other data sets with respect to computational speed or performance, where the broad limitations do not alter the processing technology. The claim limitations are broad, directed to implementation, and not technologically specific, so as indicated in Versata Development Group, Inc. v. SAP America, Inc., No. 2014‐1194, F.3d (Fed. Cir. July 9, 2015), “even if the invention required the use of a computer, the claim did not constitute a technological invention. As we are now instructed, the presence of a general purpose computer to facilitate operations through uninventive steps does not change the fundamental character of an invention. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).”  Furthermore, the courts have said the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP 2106.05(f)(2).
Moreover, the Examiner points out that the focus of the claimed invention is on the details of the abstract ideas and not on the details of a database construct, much less how a database construct interacts with the processor to actively improve operations of the processor. The focus of the invention is on the algorithms that have been identified as abstract ideas (as opposed to an Enfish. Also, in the Enfish decision, the court found that there was no abstract idea in the Enfish claims, which is not the case in the instant application.
Furthermore, this argument is found unpersuasive because the amended claims are unlike the claims at issue in Enfish, where the claim limitations describe an improvement to database technology such that a database was enable with a functionality it was not previously capable of performing (see Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016), “we find that the claims at issue in this appeal are not directed to an abstract idea within the meaning of Alice. Rather, they are directed to a specific improvement to the way computers operate, embodied in the self-referential table”). Applicant provides no specific equation, code or algorithm to alter any computer technology to improve its processing performance, and the limitations recite no technological improvements. Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any such benefit”). Thus no elements can be considered improvement to the generic computer technology or routine and conventional functions thereof that are relied on to implement the abstract idea, even in combination. For the reasons given above, this argument is found unpersuasive.

9.	Applicant submits that In response to the Advisory Action mailed August 27, 2020, Applicants further brings to the Examiner’s attention example 37 found in the USPTO’s guidance. This example recognizes that “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception.” Example 37, p. 2-3. Likewise, the additional elements of claim 1, such as the “generating, ... in response to receiving 

Applicant argues against the §101 rejection by seeking to analogize to “Example 37 - Relocation of Icons on a Graphical User Interface” which was deemed eligible based, at least in part, on a finding that the claims were directed to an improved user interface, wherein Applicant in this instance argues that “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” The Examiner respectfully disagrees.
In contrast to the claimed solution in Example 37, Applicant’s user interface is used merely as a means to facilitate presentation of output to a user, such that the user interface in Applicant’s claims, in contrast to the interface in Example 37, amounts to using a general purpose computer to perform the abstract idea or at most insignificant extra-solution output activity ancillary thereto.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
With respect to Applicant's comparison to Example 37, Examiner points out that the claims in Example 37 integrated the mental process into a practical application by reciting "a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems." As stated in Example 37, the claim recites “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising: receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining, by a processor, the amount of use of each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.” The claims at issue are far different from the claims in Example 37. The claims of the present case involve a method of assigning tasks to a user. The claims at issue do not recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems. Applicant’s claimed invention is not specifically directed to rearranging icons on a graphical user interface, as in Example 37. In Example 37, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In contrast, Applicant's claims and specification do not identify any technological deficiency in the prior art that is resolved by Applicant’s invention, and certainly nothing comparable to the deficiencies in typical arrangement of icons, and interfaces related thereto. The Examiner also notes that Applicant’s claims are not directed to a solution that can be analogized to a computer-rooted solution, but instead merely use a general purpose computer to display activities, though without improving upon the interface, the computer, or any technology.
The Examiner further emphasizes that the focus of the solution in Example 37 was on the interface’s ability to automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed, yielding an improvement to the computer itself via the improvement to the interface, thereby improving the computer as a tool.  In contrast, the focus of Applicant’s claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. This is evidenced in paragraph [0079] of Applicant’s Specification, which describes “As shown in FIG. 16, the computing apparatus 1600 can include a processor 1610, a memory 1620, a storage device 1630, and input/output ” Notably, paragraph [0083] of Applicant’s Specification suggests that virtually any device under the sun can be used to implement the claimed invention, e.g., “One or more aspects or features of the subject matter described herein can be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs, field programmable gate arrays (FPGAs) computer hardware, firmware, software, and/or combinations thereof. These various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which can be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device,” which further distances Applicant’s claims from the claims in Example 37. Applicant’s Specification does not describe any discernible technical advantages to any of the devices cited as being capable of implementing the invention, or confine the advantage to a specific problem on a specific type of device.
Lastly, the steps for “displaying, by the at least one processor, a first user interface comprising an indication of the one or more tasks including the first user task assigned to the first user in the determined order,” “generating, by the at least one processor and in response to receiving the identifier, a second user interface, the second user interface based on the first user interface and indicating to the first user that the second user task is assigned to the first user, wherein the second user interface comprises a user interface element directing the user to the second user task” and “generating, by the at least one processor, a third user interface, the third user interface displaying the one or more tasks including the first user task assigned to the first user in the determined order, the third user interface displaying a pending task of the one or more tasks and a future task of the one or more tasks,” as recited in claim 1, merely refers to the . For the reasons above, this argument is found unpersuasive.

10.	Applicant submits that In the Office Action, the Examiner has not provided any of the above support for the assertion that the elements of Claim 1 are well-understood, routine or conventional and has therefore failed to meet its burden under Step 2B and MPEP § 2106. [Applicant’s Remarks, 05/03/2021, page 18]

	The Examiner respectfully disagrees. In response to Applicant’s argument, it is noted that the additional elements, which are primarily directed to a general purpose computer, satisfy the requirement of Berkheimer by citation to Applicant’s Specification [the Office Action, dated 06/09/2020 provided citations to Applicant’s Specification] and court decisions that the generic computing elements analyzed under Step 2B are well-understood, routine, and conventional. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The computer is broadly applied at a high level of generality to implement these abstract ideas. Paragraph 0083 of Applicant’s specification explain that the invention may be carried out with a general purpose computer system. Paragraph 0083 indicates “These various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which can be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.” Applicant’s invention focuses on managing task assignment. The additional elements (i.e. at least one processor, at least one memory, a first user Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,” as explained in MPEP § 2106.05(f)).
	Moreover, in response to Applicant’s statement that “The examiner alleges “retrieving information... [is] recognized as well-understood, routine, and conventional.” Office Action, p. 18. However, Applicant notes there is no claim limitation of “retrieving information”,” it is noted that contrary to Applicant’s assertions, the claim recites several instances of retrieving information by reciting “retrieving, by the at least one processor, one or more tasks of the plurality of workflow model tasks assigned to a first user, the one or more tasks including the first user task;” and “retrieving, by the at least one processor and responsive to receiving the indication, the identifier of the second user task from the database.” When addressing the claim limitations, the retrieving steps were copied to the action and the relevant limitations were identified [Office Action, dated 02/12/2021, page 18].
Lastly, in response to Applicant’s argument that “the Examiner has not provided any of the above support for the assertion that the elements of Claim 1 are well-understood, routine or conventional and has therefore failed to meet its burden under Step 2B and MPEP § 2106,” it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Citations for conventionality to MPEP 2106.05 were already provided. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount 

11.	Applicant submits that “the applied references fail to teach or suggest each and every feature of amended Claim 1.” [Applicant’s Remarks, 05/03/2021, page 20]

In response to Applicant’s argument that “applied references fail to teach or suggest each and every feature of amended Claim 1,” is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes some of the limitations being argued by Applicant as being newly amended to the claims in the response filed 03/06/2021, which has been addressed in the updated rejection below.

12.	Applicant submits that “the cited references fail to disclose at least the newly added limitations of “generating, by the at least one processor, a third user interface....Therefore, Applicant submits that Chen, Kalantar, and Morris, either alone or in combination, fail to teach or suggest each and every feature of amended Claim 1. Accordingly, for at least these reasons, Applicant respectfully requests the withdrawal of the rejections of Claim 1 under 35 U.S.C. §103.” [Applicant’s Remarks, 05/03/2021, page 20]



13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101

14.	35 U.S.C. 101 reads as follows: 


15.	Claims 1, 3-6, 8, 14, and 16-22 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1, 3-6, 8, 14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1, 3-6, 8, 14, and 16-22 are directed to a system, method and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 3-6, 8, 14, and 16-22 is satisfied.
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1, 3-6, 8, 14, and 16-22 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 1, 3-6, 8, 14, and 16-22 recite an abstract idea, falling within the grouping of “certain methods of organizing human activities.” Claims 1, 3-6, 8, 14, and 16-22  define a plurality of workflow model tasks, the plurality of workflow model tasks comprising a first user task and a second user task; determine an order for completing the one or more tasks including the first user task assigned to the first user; assign, in response to a selection, the second user task to be subsequent to the first user task; store the assignment of the second user task, the assignment comprising an identifier of the second user task; and Page 2 of 26Docket No.: 054874-296F01USreceive an indication that the first user task was completed by the first user recite an abstract idea that falls into the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people). The claims recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Independent claims 14 and 19 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “at least one processor,” “at least one memory,” “a database,” “a first user interface,” and “a second user interface.” The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. With respect to the steps “retrieving one or more tasks of the plurality of workflow model tasks assigned to a first user, the one or more tasks including the first user task; retrieve, responsive to receiving the indication, the identifier of the second user task, wherein retrieving the identifier of the second user task comprises: querying, by the at least one processor, the database for an identifier of a subsequent task associated with the first user task; and receiving, from the database and in response to the querying, a response indicating the identifier of the second user task” merely encompasses retrieving ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Furthermore, the steps “generating, by the at least one processor and in response to receiving the identifier, a second user interface, the second user interface based on the first user interface and indicating to the first user that the second user task is assigned to the first user, wherein the second user interface comprises a user interface element directing the user to the second user task” and “generating, by the at least one processor, a third user interface, the third user interface displaying the one or more tasks including the first user task assigned to the first user in the determined order, the third user interface displaying a pending task of the one or more tasks and a future task of the one or more tasks” merely encompass insignificant extra solution activity accomplished via displaying data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application.  See MPEP 2106.05(f)-(h). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claims 3-6, 8, 14, and 16-22 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 3-6, 8, 16-22 (i.e., displaying an indication that the at least one processor has not received the identifier of the subsequent task; wherein the displaying is based on a number of querying attempts and/or a time period threshold; wherein the operations further comprise storing, for each task of the plurality of workflow model tasks, a definition of a task in the database, the definition comprising a process for completing the task; wherein the second user interface indicates the completion of the first user task; wherein the operations further comprise: determining, in response to the assigning, whether the assignment of the second user task would result in an error in the plurality of workflow model tasks executed at runtime; and displaying, in response to the determining, an error prompt to the user in a third user interface when the assignment is determined to result in an error) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 3-6, 8, 16-22 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.


19.	Claims 1, 3-5, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Pub. No.: US 2017/0337492 A1, [hereinafter Chen], in view of  Kalantar et al., Pub. No.: US 2003/0088534 A1, [hereinafter Kalantar], in view of Morris, Pub. No.: US 2007/0027915 A1, [hereinafter Morris], in further view of Raynor, Pub. No.: US 2008/0065460 A1, [hereinafter Raynor].

As per claim 1, Chen teaches a system, comprising: at least one processor (paragraph 0019, discussing a computer system 100 used for scheduling and optimizing the completion of a workflow process. The computer system 100 may comprise a processor 191, an input device 192 coupled to the processor 191, an output device 193 coupled to the processor 191, and memory devices 194 and 195 each coupled to the processor 191); and 

at least one memory storing instructions which, when executed by the at least one processor (paragraph 0019,  discussing that computer system 100 may comprise a processor 191, an input device 192 coupled to the processor 191, an output device 193 coupled to the processor 191, and memory devices 194 and 195 each coupled to the processor 191…The memory devices 194 and 195 may be, inter alia, a hard disk, a floppy disk, a magnetic tape, an optical storage such as a compact disc (CD) or a digital video disc (DVD), a dynamic random access memory (DRAM), a read-only memory (ROM, result in operations comprising: defining, by the at least one processor, a plurality of workflow model tasks, the plurality of workflow model tasks comprising a first user task and a second user task (paragraph 0005, discussing a method for scheduling and optimizing completion of a workflow process comprising the steps of creating, by a processor of a computing system, the workflow process comprising a plurality of tasks; organizing, by the processor, task service data for plurality of tasks of the workflow process into a tiered hierarchy as a function of one or more dependencies for completing each task of the plurality of tasks; retrieving, by the processor, calendar service data of each task candidate; generating, by the processor, a workflow process schedule as a function of the calendar service data and the task service data; and negotiating, by the processor, an improved workflow process schedule having at least one improved parameter over the workflow process schedule; paragraph 0063, discussing that beginning at step 501 of the workflow task routing and negotiation protocol algorithm 500, a workflow process owner may instruct the workflow management tools to create a workflow process comprising a plurality of tasks to be completed (i.e., defining a plurality of workflow model tasks). Embodiments of the tasks that make up the workflow process can be any task that may be known by those skilled in the art.  The creation of the workflow process may be performed by a workflow owner computing system having the workflow management tools loaded in the memory system thereof; paragraph  0064, discussing that once the workflow process is created by the workflow management tools, the workflow management tools may organize each task of the workflow process into a tiered hierarchy. The step of organizing the tasks of the 

retrieving, by the at least one processor, one or more tasks of the plurality of workflow model tasks assigned to a first user, the one or more tasks including the first user task (paragraph 0035, discussing that  a "task candidate" may refer to a potential individual, user, or computing resource that may be assigned to perform and complete a particular task of a workflow process; paragraph 0038, discussing that the notification system may provide a means for delivering messages regarding the workflow process to the task candidates via network 207 to the nodes and/or the workflow owner computing system. The notification system may be used to communicate information relating to the assignment of a task, the task's assigned due date, changes to the task due date…; paragraph 0041, discussing that embodiments of the task retrieval agent may receive and record data information electronically stored by the task services 237. Task services 237 may track, remind and electronically store information regarding one or more tasks assigned to task candidates. Task services 237 may track and remind the task candidates about upcoming due dates for assigned tasks, and report to the task tracking system whether or not the assigned tasks being tracked by the task services have been completed prior to the assigned due date. Task service and/or the task tracking system of the workflow management tools may also store a history of task candidates' complete and incomplete tasks; paragraph 0065, discussing that for the purposes of pre-scheduling the workflow process schedule, the tasks within the first tier may be assigned due dates for the task completion chronologically before the due date of the tasks within the second tier; paragraph 0066, discussing that referring still to the embodiment of the tier hierarchy 600, the workflow process may start and the workflow management tools may identify a first task to be complete within the first tier. The 

 determining, by the at least one processor, an order for completing the one or more tasks including the first user task assigned to the first user (paragraph  0064, discussing that once the workflow process is created by the workflow management tools, the workflow management tools may organize each task of the workflow process into a tiered hierarchy. The step of organizing the tasks of the workflow process into of the tiered hierarchy allows for the workflow management tools to calculate the order (i.e., order for completing the one or more tasks) in which the tasks of the workflow process should be completed prior to the next task  being scheduled for performance by the assigned task candidates; paragraph 0066, discussing that referring still to the embodiment of the tier hierarchy 600, the workflow process may start and the workflow management tools  may identify a first task to be complete within the first tier. The identification of the first tier may include each task that should be performed prior to the completion of any subsequent tasks of subsequent tiers; paragraph 0069);

displaying, by the at least one processor, a first user interface comprising an indication of the one or more tasks including the first user task assigned to the first user in the determined order (paragraph 0069, discussing that using the data collected in step 505 (i.e., retrieved task 

assigning, in response to a selection in the first user interface, the second user task to be subsequent to the first user task (paragraph 0002, discussing that workflow management provides an infrastructure for the set-up, performance and monitoring of defined tasks in a process that may be arranged as a workflow…The management of the workflow can require coordination between each of the resources directed with completing individual tasks that are part of the process…Individual tasks of a workflow process may depend on the completion of a previous task before starting and completing a subsequent task; paragraph 0064, discussing that once the workflow process is created by the workflow management tools, the workflow management tools may organize each task of the workflow process into a tiered hierarchy. The step of organizing 

storing, by the at least one processor, the assignment of the second user task in a database, the assignment comprising an identifier of the second user task (paragraph 0039, discussing that embodiments of the calendar retrieval agent 221 and the task retrieval agent 223 may include programs, applications, clients or services capable of querying, retrieving and/or downloading data from calendar services 235 and task services 237 respectively from the nodes 100a, 100b, 100c…100n or other computing resources connected to the network 207 such as a server or repository; paragraph 0041, discussing that embodiments of the task retrieval agent 223 may receive and record data information electronically stored by the task services 237. Task services 237 may track, remind and electronically store information regarding one or more tasks assigned to task candidates. Task services 237 may track and remind the task candidates about upcoming due dates for assigned tasks, and report to the task tracking system 225 whether or not the assigned tasks being tracked by the task services 237 have been completed prior to the assigned due date. Task service 237 and/or the task tracking system 225 of the workflow management tools 217 may also store a history of task candidates' complete and incomplete 

receiving, by the at least one processor, an indication that the first user task was completed by the first user (paragraph 0017, discussing that FIG. 9 depicts a flowchart of an embodiment for identifying the completion of a task in each tier of tasks in a hierarchy of tasks; paragraph 0041, discussing that embodiments of the task retrieval agent 223 may receive and record data information electronically stored by the task services 237. Task services 237 may track, remind and electronically store information regarding one or more tasks assigned to task candidates. Task services 237 may track and remind the task candidates about upcoming due dates for assigned tasks, and report to the task tracking system 225 whether or not the assigned tasks being tracked by the task services 237 have been completed prior to the assigned due date. Task service 237 and/or the task tracking system 225 of the workflow management tools 217 may also store a history of task candidates' complete and incomplete tasks. If, a task assigned to the task candidate has not been completed by the due date, the task retrieval agent 223 receiving the task service data may note the missed deadline, update the missed task deadline in the task tracking system 225 and alert the workflow owner computing system 214 and/or the computing system of the task candidate about the missed task due date; paragraph 0078, discussing that 

Chen does not explicitly teach  Application No.: 15/882,806retrieving, by the at least one processor and responsive to receiving the indication, the identifier of the second user task from the database, wherein retrieving the identifier of the second user task comprises: querying, by the at least one processor, the database for an identifier of a subsequent task associated with the first user task; and receiving, from the database and in response to the querying, a response indicating the identifier of the second user task; and generating, by the at least one processor and in response to receiving the identifier, a second user interface, the second user interface based on the first user interface and indicating to a second user that the second user task is assigned to the second user. Kalantar in the analogous art of work management teaches:

retrieving, by the at least one processor, the identifier of the second user task from the database (paragraph 0007, discussing a system and method for work management; paragraph 0093, discussing that in response to a user inputting USER ID=28 using the screen shown in FIG. 12, operating system retrieves a template from local database corresponding to a work schedule view, such as the view shown in FIG. 13, which is passed to server process along with USER ID=28. The template for the work view includes a file identifier for a user record that causes server process to search local database for a user record instance keyed by USER ID=28. When the user record is retrieved, server process scans the user record to determine the TASK ID values  0179, discussing that a second user, such as a supervisory user, may send a request for a work status report involving the first user's tasks in order to perform an inspection stage. The second user may have a predetermined hierarchy level that allows the second user to receive the work status report. According to an exemplary embodiment, the second user may request the work status report via the EMI unit 112…At step 1608, server 130 receives the request for a work status report.  In such an embodiment, when the central management server 130 successfully authenticates the second user as a supervisory user at the first facility 110, the central management server 130 retrieves work status records based on the hierarchy level of the second user. For example, if the second user supervises three users, the central management server 130 retrieves the status for tasks associated with the three users as well as the supervisory 

wherein retrieving the identifier of the second user task comprises: querying, by the at least one processor, the database for an identifier of a subsequent task associated with the first user task (paragraph 0138, discussing that if a user completes a task and updates a task's status to "Done" and, further, if a user's supervisor does not change a task status to "Not Done," the central management server may be configured to update a STATUS field in a task record stored in the database 140 to a task completed state; paragraph 0179, discussing that a second user, such as a supervisory user, may send a request for a work status report involving the first user's tasks in order to perform an inspection stage (i.e., inspection tasks are considered to be subsequent tasks associated with the first user tasks). The second user may have a predetermined hierarchy level that allows the second user to receive the work status report. According to an exemplary embodiment, the second user may request the work status report via the EMI unit 112…At step 1608, server 130 receives the request for a work status report.  In such an embodiment, when the central management server 130 successfully authenticates the second user as a supervisory user at the first facility 110, the central management server 130 retrieves work status records based on the hierarchy level of the second user. For example, if the second user supervises three users, the central management server 130 retrieves the status for tasks associated with the three users as well as the supervisory user (i.e., querying the database for an identifier of a subsequent task associated with the first user task), and compiles the retrieved records into a work status report that is sent to the EMI unit); and 

receiving, from the database and in response to the querying, a response indicating the identifier of the second user task (paragraph 0113, discussing that according to an exemplary customer record illustrated in FIG. 5, the user having USER ID=30 is a supervisory user that supervises tasks for the facility corresponding to FACILITY ID=131, including those tasks performed by the first user having USER ID=28.  Based on the customer record of FIG. 5, server 130 generates and sends to EMI 112 a seventh message (M7) including a task status report for all tasks for FACILITY ID=131. The task status report may include tasks scheduled for completion by the second user or supervisory user, such as inspection tasks (i.e., the task status report including the inspection task  for completion by the user is considered to be the response indicating the identifier of the second user task). In one embodiment, the seventh message may also include task status icons that the supervisory user may use to change the status of each task associated with the user having USER ID=28 (i.e., user with  associated USER ID=28 is considered to be the first user) as well as tasks scheduled for other users and the second user; paragraph 0171, discussing that upon a successful authentication of the second user, the central management server generates a work status report for the second user based on a hierarchy level associated with the second user. For example, if the second user, according to the user records stored in the database, manages other users, then the work status report generated on the central management server includes task status data associated with the work schedules for the four other users and the supervisory user); and 

generating, by the at least one processor and in response to receiving the identifier, a second user interface, the second user interface based on the first user interface and indicating to the first user that the second user task is assigned to the first user (paragraph 0082, discussing that when a task is scheduled and assigned to a predetermined user, the central management server updates a task identifier in a task record. According to an exemplary embodiment, when a task is scheduled, the central management server updates a task unscheduled identifier to a task 

Chen is directed towards workflow management tools. Kalantar is directed towards a method and system for work management. Therefore they are deemed to be analogous as they both are directed towards workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include retrieving the identifier of the second user task from the database, wherein retrieving the identifier of the second user task comprises: querying, by the at least one processor, the database for an identifier of a subsequent task associated with the first user task; and receiving, from the database and in response to the querying, a response indicating the identifier of the second user task; and generating, by the at least one processor and in response to receiving the identifier, a second user interface, the second user interface based on the first user interface and indicating to a second user that the second user task is assigned to the second user, as taught by Kalantar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by managing the sequence of tasks and notifying appropriate resources associated with the various tasks, which in turn facilitates the process of managing the allocation of tasks.

While the Chen-Kalantar combination teaches retrieving, by the at least one processor, the identifier of the second user task from the database, it does not explicitly teach that the identifier of the second user task is retrieved from the database responsive to receiving the indication. However, Morris in the analogous art of workflow processing systems teaches this concept. Morris teaches:
Application No.: 15/882,806retrieving, by the at least one processor and responsive to receiving the indication, the identifier of the second user task from the database (paragraph 0080, discussing that the workflow manager 300 uses the information to retrieve the workflow 134 from the workflow database 132 and determines the next task based on the result and the rules and polices of the workflow; paragraph 0084, discussing that once received by the workflow server entity, the workflow manager 300 retrieves the workflow 134 from the workflow database 132 and determines a first task. In one embodiment, the workflow database 132 is coupled to the workflow server 130 and the workflow 134 is retrieved directly; paragraph 0090, discussing that when the workflow manager receives the response from the presence server, the workflow manager determines whether the workflow requires another task based on the response. In one embodiment, the workflow manager uses the workflow identifier to retrieve the workflow from the database and then uses the task identifier to determine which task in the workflow was completed. By including the identifiers for the workflow and task in the response, any one of a plurality of workflow managers can handle the response; paragraph 0091, discussing that the next task (i.e., second user task) is determined by a rule or policy related to the response of the previous task (i.e., responsive to receiving the indication). Accordingly, in those cases, the workflow manager 300 applies the rule to the response to determine the next task. For example, referring again to the vacation request example, the workflow manager 300 retrieves the vacation workflow 134 from the database 132 and determines that more tasks follow the first task. The workflow manager 300 then determines what the next task is based on the response and the rule governing the selection of the next task. The rule can be: if the response to the first task is negative, i.e., the requested vacation days have an adverse impact on the projects, the next task is to inform the requesting user that vacation cannot be granted; otherwise, the next task is to get approval from the requesting user's manager using an approval service).



While the Chen-Kalantar-Morris combination teaches generating, by the at least one processor and in response to receiving the identifier, a second user interface, the second user indicating to the first user that the second user task is assigned to the first user, it does not explicitly teach that the second user interface comprises a user interface element directing the user to the second user task; and generating, by the at least one processor, a third user interface, the third user interface displaying the one or more tasks including the first user task assigned to the first user in the determined order, the third user interface displaying a pending task of the one or more tasks and a future task of the one or more tasks. However, Raynor in the analogous art of task and process management systems teaches these concepts. Raynor teaches: 

wherein the second user interface comprises a user interface element directing the user to the second user task (paragraph 0004, discussing an apparatus, system, method, and computer program for task and process management; paragraph 0034, discussing that if a task 

generating, by the at least one processor, a third user interface, the third user interface displaying the one or more tasks including the first user task assigned to the first user in the determined order (paragraph 0026, discussing that selection of the "My Tasks" tab 202 displays the information in the graphical user interface 200 that is shown in FIG. 2. In FIG. 2, a user is able to view the tasks that are currently due to be completed by the user and/or tasks that are due to be completed by the user in the future. Two selection buttons 204 allow the user to view either the tasks currently due or the future tasks; paragraph 0027, discussing that in either case, the current or future tasks are identified using task entries 206.  Each task entry 206 identifies a different task assigned to the user for completion. A task entry 206 includes a header 208 identifying the name of the task to be completed, a due date/time 210 (possibly with an "Overdue" indication if the task is currently overdue), and time information 212 identifying the start time and elapsed time for the task's performance. If a task associated with a task entry 206 has been completed, this can be identified in any suitable manner, such as when the header 208 of the task entry 206 is altered; paragraph 0032, discussing that a legend 306 identifies the different types of tasks listed in the weekly task summary 304.  In this example, the legend 306 indicates that both tasks assigned to the user and tasks "owned" (controlled) by the user are displayed in the weekly task summary 304.  The legend 306 also identifies different text colors or fonts that are used to identify active, overdue, completed, and future tasks), the third user interface displaying a pending task of the one or more tasks and a future task of the one or more tasks (paragraph 0026, discussing that selection of the "My Tasks" tab 202 displays the information in the graphical user interface 200 that is shown in FIG. 2. In FIG. 2, a user is able to view the tasks that are currently due to be completed by the user and/or tasks that are due to be completed by the user in the future.  Two selection buttons 204 allow the user to view either the tasks currently due or the future tasks; FIG. 2, element 204, illustrating pending tasks and future tasks).



As per claim 3, the Chen-Kalantar combination teaches the system of claim 1. Chen further teaches wherein the operations further comprise displaying, to the user and in response to the querying, an indication that the at least one processor has not received the identifier of the subsequent task (paragraph 0041, discussing that embodiments of the task retrieval agent may receive and record data information electronically stored by the task services. Task services 237 may track, remind and electronically store information regarding one or more tasks assigned to task candidates. Task services 237 may track and remind the task candidates about upcoming due dates for assigned tasks, and report to the task tracking system whether or not the assigned tasks being tracked by the task services have been completed prior to the assigned due date. Task service 237 and/or the task tracking system 225 of the workflow management tools 217 may also store a history of task candidates' complete and incomplete tasks. If, a task assigned to the 

As per claim 4, the Chen-Kalantar-Morris combination teaches the system of claim 3. Chen further teaches wherein the displaying is based on a number of querying attempts and/or a time period threshold (paragraph 0041, discussing that embodiments of the task retrieval agent 223 may receive and record data information electronically stored by the task services 237. Task services 237 may track, remind and electronically store information regarding one or more tasks assigned to task candidates. Task services 237 may track and remind the task candidates about upcoming due dates for assigned tasks, and report to the task tracking system 225 whether or not the assigned tasks being tracked by the task services 237 have been completed prior to the assigned due date. Task service 237 and/or the task tracking system of the workflow management tools 217 may also store a history of task candidates' complete and incomplete tasks. If, a task assigned to the task candidate has not been completed by the due date (i.e., time period threshold), the task retrieval agent 223 receiving the task service data may note the missed deadline, update the missed task deadline in the task tracking system 225 and alert the workflow owner computing system 214 and/or the computing system of the task candidate about the missed task due date; paragraph 0093, discussing that the task tracking system 225 will determine whether the selected tier has been identified as completed in the task services data, 

As per claim 5, the Chen-Kalantar-Morris combination teaches the system of claim 1. Chen further teaches wherein the operations further comprise storing, for each task of the plurality of workflow model tasks, a definition of a task in the database (paragraph 0041, discussing that embodiments of the task retrieval agent 223 may receive and record data information electronically stored by the task services 237. Task services 237 may track, remind and electronically store information regarding one or more tasks assigned to task candidates. Task services 237 may track and remind the task candidates about upcoming due dates for assigned tasks, and report to the task tracking system 225 whether or not the assigned tasks being tracked by the task services 237 have been completed prior to the assigned due date; paragraph 0092, discussing that determining whether or not each of the particular tasks of the workflow process has been completed in step 519 may be performed in some embodiments by using the algorithm presented in FIG. 9. In the exemplary embodiment, the tasks of the workflow process may be evaluated by the workflow management tools 217 on a tier by tier basis, by comparing the task services data with the workflow process schedule. In step 901, the workflow management tools 217 may retrieve task data of the implemented schedule 515,517 from the task services 237; paragraph 0063, discussing that a workflow process owner may instruct the workflow 

Chen does not explicitly teach the definition comprising a process for completing the task. However, Morris in the analogous art of workflow processing teaches this concept (paragraph 0004, discussing that defining the workflow involves identifying a number of discrete activity steps or tasks and associating them with computer and/or human operations. The progression of the process through the various tasks is governed by defined rules and/or policies. At run-time, the workflow is interpreted by the workflow management system which creates and controls operational instances of the process, schedules the various tasks within the process, and invokes the appropriate human and IT application resources.  The workflow management system is capable of transferring control between tasks, checking on the status of tasks, and invoking application tools and passing the appropriate information to the application or human resource; paragraph 0090, discussing that when the workflow manager 300 receives the response from the presence server 118, the workflow manager 300 determines whether the workflow requires another task based on the response  In one embodiment, the workflow manager 300 uses the 

Claims 14 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 14 and 19 Chen teaches a computer-implemented method and a non-transitory computer-readable storage medium including program code (paragraph 0006, discussing a computer program product, comprising one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by the one or more computer processors to schedule and optimize completion of a workflow process; paragraph 0027, discussing that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device).

Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

20.	Claims 6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kalantar, in view of Morris, in view of Raynor, in further view of  Stiffler et al., Pub. No.: US 2014/0337071 A1, [hereinafter Stiffler].

As per claim 6, the Chen-Kalantar-Morris-Raynor combination teaches the system of claim 1. Although not taught by the Chen-Kalantar-Morris-Raynor combination but it does not explicitly teach wherein the second user interface indicates the completion of the first user task. However, Stiffler in the analogous art of workflow management teaches this concept (paragraph 0133, discussing that if the action passes all validations, the workflow system 40 may be configured to retrieve all task records that the action is being performed on, and updating those task records in real-time with information relating to the action that has been performed. The following information may be captured and stored in each associated task record saved in the storage device 62: the action performed; the user ID of the actor that performed the action; the date and time when the action was performed; relevant data values from the entities and fields of the action form 210; and any attachments and related data. In addition, the task record associated with the action is updated in real-time based on the action that was performed on the task, and is marked as completed. Furthermore, if the action being performed on a task also results in a change in the status of the request, such as when an action definitively resolves the request, the corresponding request record may also be updated in real-time with a request status based on the action; paragraph 0134, discussing that if the action being performed is the last action node 96 in the workflow process 44, such as the “Withdraw Request"” action node 96 shown in the flow diagram 90 of FIG. 4, that action resolves the request 92 and concludes the workflow process 44. In that case, the workflow system 40 may in real-time update the task record as being complete, and update the associated request record with the appropriate request status value, such as "request withdrawn," and send in real-time any email or other forms of notifications specified for that request 92; paragraph 0145, discussing that the present method 300 further includes a step 312 of presenting a second element of the graphical user interface 80 via a display device, the second element of the graphical user interface 80 being configured to present guidance and receive user input related to assigned tasks and available actions that may be performed. The first and second elements of steps 302 and 312 may be presented in the same graphical user 

The Chen-Kalantar-Morris-Raynor combination is directed towards workflow management tools. Stiffler is directed towards a method and system for configuring and processing requests through workflow applications. Therefore they are deemed to be analogous as they both are directed towards workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen-Kalantar-Morris-Raynor combination to include wherein the second user interface indicates the completion of the first user task, as taught by Stiffler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by facilitating completion of the workflow in order to complete the process in an efficient and reliable manner.

As per claim 8, the Chen-Kalantar-Morris-Raynor combination teaches the system of claim 1. Chen further teaches wherein the operations further comprise: determining, in response to the assigning, whether the assignment of the second user task would result in an error in the plurality of workflow model tasks executed at runtime (paragraph 0081, discussing that one example of an improvement may be described as follows: a workflow process generated in step 507 may have a cycle time of two months. However, the workflow management tools 217 may be 

Chen does not explicitly teach displaying, in response to the determining, an error prompt to the user in a third user interface when the assignment is determined to result in an error. However, Stiffler in the analogous art of workflow applications teaches this concept (paragraph 0082, discussing that the validations element 126 of the request maintenance element 120 is configured to present options and receive user input related to one or more validation conditions that may be checked for when the end user enters and saves a request. If one or more validation conditions are triggered by information the end user provides, or fails to provide, in the request form, the workflow system 40 may display an associated error message to the end user and the request record will not be saved. The validation conditions may be set up so that a return value of "True" triggers the error message. Alternatively, the system 40 may be set up such that a return value of "False" triggers the error message, depending on how the conditions are defined. As shown in FIG. 9A, the validations element 126 may include a menu that enables the configuration user to define one or more validation conditions and the associated error messages that appears when the condition is met; paragraph 0104, discussing that the action validations element 168 of the action maintenance element 160 may be configured to present options and receive user input related to one or more validation conditions that may be checked for when the end user (i.e., actor) enters information into and saves an action form. Similar to the validation conditions 

The Chen-Kalantar-Morris-Raynor combination is directed towards workflow management tools. Stiffler is directed towards a method and system for configuring and processing requests through workflow applications. Therefore they are deemed to be analogous as they both are directed towards workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen-Kalantar-Morris-Raynor combination to include displaying, in response to the determining, an error prompt to the user in a third user interface when the assignment is determined to result in an error, as taught by Stiffler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by facilitating completion of the workflow in order to complete the process in an efficient and reliable manner.

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Kalantar, in view of Morris, in view of Raynor, in further view of Ponce de Leon, Patent No.: US 11,017,335 B1, [hereinafter Ponce de Leon].

As per claim 21, the Chen-Kalantar-Morris-Raynor combination teaches the system of claim 1, but it does not explicitly teach wherein the future task is displayed with a level of uncertainty. However, Ponce de Leon in the analogous art of task management systems teaches this concept (abstract, discussing a computer-implemented simulation method for analyzing schedule risk in a graphical schedule that includes providing a base schedule that has graphical schedule objects including activities that are connected in a logic network by logic ties, the schedule culminating in a completion milestone, sampling from probability distributions representing uncertainties in the durations of the activities to simulate activity durations from start dates to finish dates, modifying the start date of one of the activities as a function of float or drift of the activity, and using the logic ties, the sampled activity durations, and the modified start date to determine an output representing a simulated occurrence of the base schedule culminating in the completion milestone; col. 9, lines 4-22, discussing that FIG. 6 shows an example Activity Properties dialog interface that is used to establish stochastic parameters associated with an activity. The interface allows modeling three categories of uncertainty, namely duration, floating and pacing. Duration sampling models uncertainty that determines the duration of the activity.  The duration uncertainty is modeled by selecting the check box for Duration and specifying a probabilistic distribution that most closely represents the inherent uncertainty…The interface also provides a representation of the distribution to help a user validate the distribution against the perceived modeled uncertainty. In a further example, the interface also implements methods to validate the data entered by a user in order to prevent them from making mistakes, such as defining a maximum value to be lower than a minimum value; col. 9, lines 34-54, discussing that floating sampling models decision-based scenarios where, in a realization, the start of an activity 

The Chen-Kalantar-Morris-Raynor combination is directed towards workflow management tools. Ponce de Leon is directed towards a method and system for configuring and processing requests through workflow applications. Therefore they are deemed to be analogous as they both are directed towards workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen-

As per claim 22, the Chen-Kalantar-Morris-Raynor combination teaches the system of claim 21, but it does not explicitly teach wherein the third user interface is configured to change in response to a change in the level of uncertainty. However, Ponce de Leon in the analogous art of task management systems teaches this concept (col. 11, lines 28-45, discussing that the third part of the interface controls how the associated uncertainty is modeled when the activity is in progress. In-progress activities are defined as those with a start date earlier than the current data date. The selection could be made between a proportional or conditional behavior.  The proportional behavior assumes that the uncertainty associated with the activity is proportionately spread over the entire duration; col. 15, lines 22-34, discussing that FIG. 16 shows an example interface for assigning duration/floating/pacing uncertainties to multiple activities at the same time. The table in the top half lists the available activities in the schedule. When a row is selected, the bottom half of the interface updates (i.e., the third user interface is configured to change in response to a change in the level of uncertainty) to show the current stochastic properties for the selected object. Modeling can specify new properties using the interface to model the desired uncertainty. The example interface for defining the probability distribution or global range is similar to that described earlier. The example interface allows the user to select a row in the table and 
The Chen-Kalantar-Morris-Raynor combination is directed towards workflow management tools. Ponce de Leon is directed towards a method and system for configuring and processing requests through workflow applications. Therefore they are deemed to be analogous as they both are directed towards workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen-Kalantar-Morris-Raynor combination to include wherein the third user interface is configured to change in response to a change in the level of uncertainty, as taught by Ponce de Leon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing multi-task dependencies and task uncertainty to be easily set up, visualized, and modified through an intuitive and user-friendly interface, thereby enabling users to account for variability in the project activities.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Hall, Pub. No.: US 2016/0335731 A1 – describes an interface displaying the most-recent and/or upcoming activities worked on by the individual user who is using the system. This provides the user with an interface to link back directly into something that he or she was doing recently so the user does not have to navigate back to that point in another manner.  
B.	Yu et al., Patent No.: US 7,640,548 B1 – relates to a task based interface for guiding users through business tasks and processes.
 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683